DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 3/7/22 is acknowledged.
Claims 6-9 are withdrawn.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 10, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/027073 A1 [Bajic] in view of Samonig, M., Huber, C., & Scheffler, K. (2013). LC/MS analysis of the monoclonal antibody rituximab using the Q Exactive Benchtop Orbitrap Mass Spectrometer. Thermo Scientific, Application note, 591 [Samonig].

Regarding Claim 1:
Bajic teaches a method of ionising a sample comprising: 
nebulising a sample (2:28-31) which includes biomolecules (8:21-22); and 
directing a stream of biomolecule droplets or charged droplets so as to impact upon a target or electrode (2:28-31).
However, Bajic fails to teach that the biomolecule sample is monoclonal antibody ("mAb") molecules, or that the ionization forms intact ("I") monoclonal antibody ions.
Samonig teaches ionizing monoclonal antibodies (Page 2, last paragraph), and that ionization of monoclonal antibodies results in intact monoclonal antibodies (table 3, first column; Pg. 3, “Data Analysis” first paragraph). One of ordinary skill in the art could reasonably predict that using the biomolecule sample of Samonig with the ionization source of Bajic would yield the same result, i.e. successful ionization of the monoclonal antibodies and at least some intact monoclonal antibody ions. As such, it would have been obvious to one of ordinary skill in the art before the effective time of filing to use the sample of Samonig in the method of Bajic. One would have been motivated to do so since trying a particular biomolecule, i.e. a monoclonal antibody, is made obvious by the suggestion in Bajic to try the genus of biomolecules.

Regarding Claim 4:
The modified invention of claim 1 teaches the method as claimed in claim 1, wherein the step of nebulising said sample comprises using an impact ionisation ion source having a nebulizer (Bajic Fig. 6(1)), wherein a first or zero voltage is applied to said nebuliser and a second higher or different voltage is applied to said target or electrode (Bajic 1:41-42).  

Regarding Claim 5:
The modified invention of claim 4 teaches the method as claimed in claim 4, wherein said first voltage comprises 0 V (Bajic 1:41-42). 

Regarding Claim 10:
The modified invention of claim 1 teaches the method as claimed in claim 1, wherein said sample is provided in the form of an eluent from a liquid chromatography separation device (Bajic 7:19-21 – LC outputs an eluent, and it is this eluent that is the sample to be ionized.). 
Regarding Claim 23:
Bajic teaches a method of critical quality attribute testing (1:14-16 -subjecting a sample to mass spectrometry is an example of such testing) comprising:
nebulising a sample (2:28-31) which includes biomolecules (8:21-22); and 
directing a stream of biomolecule droplets or charged droplets so as to impact upon a target or electrode (2:28-31).
However, Bajic fails to teach that the biomolecule sample is monoclonal antibody ("mAb") molecules, or that the ionization forms intact ("I") monoclonal antibody ions.
Samonig teaches ionizing monoclonal antibodies (Page 2, last paragraph), and that ionization of monoclonal antibodies results in intact monoclonal antibodies (table 3, first column; Pg. 3, “Data Analysis” first paragraph). One of ordinary skill in the art could reasonably predict that using the biomolecule sample of Samonig with the ionization source of Bajic would yield the same result, i.e. successful ionization of the monoclonal antibodies and at least some intact monoclonal antibody ions. As such, it would have been obvious to one of ordinary skill in the art before the effective time of filing to use the sample of Samonig in the method of Bajic. One would have been motivated to do so since trying a particular biomolecule, i.e. a monoclonal antibody, is made obvious by the suggestion in Bajic to try the genus of biomolecules.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/027073 A1 [Bajic] in view of Samonig, M., Huber, C., & Scheffler, K. (2013). LC/MS analysis of the monoclonal antibody rituximab using the Q Exactive Benchtop Orbitrap Mass Spectrometer. Thermo Scientific, Application note, 591 [Samonig] as applied to claim 1, and further in view of US 2015/0262805 A1 [Gordon] and Applicant’s admitted prior art [APA].


Regarding Claims 2-3:
The modified invention of claim 1 teaches the method as claimed in claim 1, wherein the step of nebulising said sample comprises using an Electrospray impact ionisation ion source having a nebuliser or electrospray probe (Fig. 6 (1)).
However, the modified invention, and in particular Bajic, fails to teach that a first voltage is applied to said nebuliser or electrospray probe and a second voltage of 0 V is applied to said target or electrode.
In the art of Impactor Spray ionization, it is known to place the potential of the target below the potential of the nebulizer. APA demonstrates this technique in Fig. 2. Gordon compares the efficacy of placing the nebulizer at a voltage (claims 32-33) while keeping the target at ground (claim 45, paras 165-166) to the technique applied in instant claims 4-5, and concludes that it is viable (paras 165-166, Figs. 5-6).  It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the voltage allocation of APA Fig. 2 or Gordon Fig. 6b in the impactor spray ionization of the modified invention. One would have ben motivated to do so since Gordon teaches that it is sufficiently effective (para 165).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881